Citation Nr: 1421210	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for joint pain, not to include multiple shrapnel wounds to the right forearm, to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for breathing problems, to include as a qualifying chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for sleeping problems, to include as a qualifying chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome (CFS) to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1993.  
The Veteran served in Southwest Asia (SWA) Theater of operations.  He is a recipient, in part, of the Purple Heart Medal and Combat Infantryman's Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska. By that rating action, the RO denied service connection, in part, for the disabilities on appeal. The Veteran appealed this rating action to the Board.  

In March 2012, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in support of the claims on appeal.  A copy of the March 2012 hearing transcript is of record. 

The Board notes that service connection for residuals of a shell fragment wound of the right forearm has been granted; thus, it will not be considered in the Board's adjudication of the claim for joint pain in the remand below.

The issues of entitlement to joint and muscle pain (other than residuals of shell fragment wound to the right forearm), breathing and sleeping problems and fatigue, claimed as CFS, each to include as a qualifying chronic disability resulting from an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran has a functional gastrointestinal disorder, namely IBS, which is presumptively due to his Persian Gulf War service.


CONCLUSION OF LAW

The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks, in part, service connection for IBS, to include as a qualifying chronic disability resulting from an undiagnosed illness.  In this decision, as the Board is granting this benefit in the decision below, no discussion of VA's duty to notify and assist is necessary with respect to this claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Additionally, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

The Veteran's DD 214 shows that he is a recipient of the Southwest Asia Service Medal.  In addition, in the appealed May 2010 rating action, the RO noted that the Veteran had served in Iraq in 1991 for five (5) months and 25 days.  (See May 2010 rating action, page (pg.) 2)).  Hence, he is entitled to the presumptions applicable to claims by Persian Gulf veterans. 

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as CFS, fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In the case of claims based on the presumptions in 38 U.S.C.A. § 1117; 38 C.F.R. §3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated in accordance with VA's schedule for rating disability. Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

IBS is rated as irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  Moderate IBS warrants a 10 percent rating and is characterized by frequent episodes of bowel disturbance with abdominal distress.  Id.

The Veteran has been diagnosed with IBS, a known functional gastrointestinal disorder (see March 2013 VA Intestinal examination report).  At the March 2013 VA examination, the examiner noted that the Veteran had developed problems with abdominal cramps and episodes of diarrhea in 1992 while serving in Korea, which was after his service in Iraq.  The VA examiner noted that the Veteran had served in Iraq without any symptoms of IBS.  During the examination, the Veteran reported having episodes of diarrhea several times a week and episodes of abdominal cramping and bloating.  The VA examiner concluded that the Veteran's IBS was a disease with a clear and specific etiology and diagnosis.  (See March 2013 VA gastrointestinal examination).  

The competent and credible evidence of record shows that the Veteran has a current disability of IBS, a known functional gastrointestinal disorder, and that he is a Persian Gulf War Veteran. Further, the March 2010 VA examination shows that he is symptomatic to a degree of at least 10 percent and has been for over six months. All elements needed for service connection in this case are satisfied.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i); Shedden, 381 F.3d at 1167.  The claim for service connection for IBS is granted.


ORDER

Service connection for IBS is granted. 


REMAND

In Supplemental Statements of the Case (SSOCs), issued by the RO in December 2011 and April 2013, wherein the RO addressed the issues on appeal, it referenced treatment records uploaded to the Veteran's Virtual VA electronic claims file dated from December 14, 2010 to December 2, 2011 and August 30, 2012 to March 28, 2013, respectively.  (See December 2011 and April 2013 SSOCs, respectively).  

A review of the Veteran's Virtual VA electronic claims file contains treatment reports, dated from May to July 2011, and a March 19, 2013 VA treatment report.  Thus, it appears that VA treatment records from the above-cited time periods (i.e., December 14, 2010 to December 2, 2011 and August 30, 2012 to March 28, 2013) are incomplete.  These records are also not contained in the Veteran's physical claims files nor have they been uploaded to his Veterans Benefits Management System (VBMS) electronic claims file.  As the missing VA treatment records might contain clinical findings of diagnoses and/or nexus opinions concerning the Veteran's claimed joint and muscle pain, breathing and sleeping problems and fatigue (claimed as CFS), they should be obtained on remand.  As the Veteran's complete VA records from the time periods from December 14, 2010 to December 2, 2011 and August 30, 2012 to March 28, 2013 are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center should obtain and associate with either the Veteran's physical claims files or upload to his Virtual VA or VBMS electronic claims file his complete VA treatment records for the period from December 14, 2010 to December 2, 2011 and August 30, 2012 to March 28, 2013, as referenced by the RO in its December 2011 and April 2013 SSOCs).  The RO is advised that the only treatment records from the above-cited time periods that have been uploaded to the Veteran's Virtual VA claims file are those dating from May to July 2011 and a March 29, 2013 report.  All efforts to obtain the Veteran's complete VA treatment records for the time periods from December 14, 2010 to December 2, 2011 and August 30, 2012 to March 28, 2013 must be documented in the Veteran's physical claims folders.

Records of VA treatment received from April 4,2013 to the present should also be obtained.

2.  After the requested development in paragraph one (1) has been completed and any additional evidence has been obtained and associated with the record, readjudicate the Veteran's claims for service connection for joint and muscle pain, breathing and sleeping problems and fatigue (claimed as CFS) each to include as a qualifying chronic disability resulting from an undiagnosed illness, with consideration of any additional evidence obtained as a result of this Remand.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPLEAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


